DETAILED ACTION
A complete action on the merits of pending claims 1-13 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Note
	The examiner did not make the broadest interpretation of the claims because he did not believe it would lead to compact prosecution.  However, the energies claimed are so broad that ultrasonic energy can be interpreted as all three energy modalities.  High frequency energy could be interpreted as ultrasound energy because of the vibration rate and thermal energy is an effect of the heat generated by clamping tissue down on an ultrasonic blade.  Additionally, there are not limitations saying that some of the modalities happen simultaneously but in a time period and the only stipulation is one happening after another.  Therefore, the period can be set as an overlapping in energy modalities.  This is why in the rejection below the flowcharts are relied upon so heavily.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, and 13 recite some recitation of a subject part to be joined in a body tissue is clampable.  The examiner is not sure what this is or how to it is meant to be interpreted.  In this action it will be seen as a pair of holding members configured to clamp body tissue.  
	Claim 11 recites a regulate state and allowed state.  It would make sense that the allowed state allows for motion of the jaw but it is uncertain what a regulated state is.  When something is regulated it is not precluded from an even but usually monitored.  The examiner does not know of an interpretation to make for this limitation.  
	Claims 2-11 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yates et al US 2017000541 (Yates).
Regarding claim 1, Yates teaches a pair of holding members with which a subject part to be joined in a body tissue is clampable (Fig. 2 145 and 149); an energy application unit provided on at least one of holding members of the pair of holding members (Fig. 2 generator 102), so as to contact the subject part when the subject part is clamped by the pair of holding members (Fig. 14), thereby to apply energy to the subject part; and a processor comprising hardware, the processor being configured to control the energy to be applied from the energy application unit to the subject part, thereby to treat the subject part, wherein in a period from when application of energy to the subject part is started until when treating the subject part is completed, the processor is further configured to cause the energy application unit to: apply at least high-frequency energy to the subject part in a first period; apply only ultrasonic energy to the subject part in a second period after the first period; and apply at least thermal energy to the subject part in a third period after the second period (Fig. 57 and 58 see note above RF in the third period is interpreted as thermal energy since it is sealing tissue).
Regarding claim 2, Yates teaches wherein the processor is further configured to cause the energy application unit to apply ultrasonic energy to the subject part in the first period.
Regarding claim 3, Yates teaches wherein the processor is further configured to cause the energy application unit to apply ultrasonic energy to the subject part in the third period (Fig. 57 and 58).
Regarding claim 4, Yates teaches wherein the processor is further configured to cause the energy application unit to apply high-frequency energy and ultrasonic energy to the subject part in the third period (Fig. 57 and 58).
Regarding claim 5, Yates teaches wherein the processor is further configured to cause the energy application unit to apply ultrasonic energy to the subject part in the third period (Fig. 57 and 58).
Regarding claim 6, Yates teaches wherein the processor is further configured to cause the energy application unit to apply high-frequency energy and ultrasonic energy to the subject part in the third period (Figs. 57 and 58).
Regarding claim 7, Yates teaches wherein the processor is further configured to calculate an impedance of the subject part during application of high-frequency energy to the subject part, and start the second period after the impedance of the subject part calculated by the first impedance calculator becomes a lowest value (par. [0194]).
Regarding claim 8, Yates teaches wherein the energy application unit includes an ultrasonic transducer that allows apply ultrasonic energy to be applied to the subject part, and the processor is further configured to calculate an impedance of the ultrasonic transducer during application of ultrasonic energy to the subject part, and start the third period when the impedance of the ultrasonic transducer calculated by the second impedance calculator becomes a value set in advance (par. [0194] the transducer impedance can be what is measured).
Regarding claim 9, Yates teaches wherein the processor is further configured to control the pair of holding members so as to change a compressive load applied to the subject part from the pair of holding members, when the subject part is clamped by the pair of holding members, and set the compressive load at different loads in the first period, the second period and the third period, respectively (par. [0283] if the force that is needed is not met the processor changes the force).
Regarding claim 10, Yates teaches wherein the processor is further configured to set the compressive load higher in the third period than in the first period and the second period (pars. [0231] and [0297] talk of changing outputs with increased pressure).
Regarding claim 11, Yates teaches wherein the pair of holding members are configured as relatively movable to a first position where a first compressive load is applied to the subject part and a second position where a second compressive load higher than the first compressive load is applied to the subject part, and wherein the medical treatment device further comprises (Figs. 42A-43B show increase in pressure and the jaws moving relative to one another): a lock mechanism that is switchable between an allowed state where relative movement of the pair of holding members from the first position to the second position is allowed and a regulated sate where the relative movement from the first position to the second position is regulated; and wherein the processor is further configured to set the lock mechanism into the regulated state in the first period and the second period, and set the lock mechanism into the allowed state in the third period (par. [0261] trigger on forceps to monitor jaw opening based on force compression).
Regarding claim 12, Yates teaches applying, after subject part to be joined in a body tissue is clamped by a pair of holding members, at least high-frequency energy from at least one of holding members of the pair of holding members to the subject part in a first period, applying only ultrasonic energy from at least one of holding members of the pair of holding members to the subject part in a second period after the first period, and applying at least thermal energy from at least one of holding members of the pair of holding members to the subject part in a third period after the second period (Fig. 57 and 58).
Regarding claim 13, Yates teaches clamping a subject part to be joined in a body tissue with a pair of holding members; applying at least high-frequency energy from at least one of holding members of the pair of holding members to the subject part in a first period, applying only ultrasonic energy from at least one of holding members of the pair of holding members to the subject part in a second period after the first period, and applying at least thermal energy from at least one of holding members of the pair of holding members to the subject part in a third period after the second period (Fig. 57 and 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794